UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.00-13803 Function(x) Inc. (Exact name of Registrant as specified in its charter) Delaware 33-0637631 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 902 Broadway, 11th Floor, New York, NY10010 (Address of Principal Executive Offices and Zip Code) Registrant’s Telephone Number, Including Area Code: (212)231-0092 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No þ As of February 14, 2012, there were 149,417,062 shares of the registrant’s common stock outstanding. TABLE OF CONTENTS Page PARTI.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets as of December 31, 2011 (Unaudited) and June 30, 2011 3 Consolidated Statements of Operations for the Six Months Ended December 31, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Operations for the Three Months Ended December 31, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended December 31, 2011 (Unaudited) and Fiscal Year Ended June 30, 2011 6 Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2011 and 2010 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PARTII.OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1.A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Removed and Reserved 36 Item 5. Other Information 36 Item 6. Exhibits 37 2 PARTI.FINANCIAL INFORMATION ITEM1. CONSOLIDATED FINANCIAL STATEMENTS Function(x) Inc. CONSOLIDATED BALANCE SHEETS (Amounts in Thousands, Except Share Data) December 31, June 30, (Unaudited) Assets: Current assets: Cash and cash equivalents $ $ Prepaid expenses 46 Other receivables 29 Total current assets Restricted cash Interest in corporate jet, net Capitalized software costs Equipment, net 79 Intellectual property, net Goodwill Total assets $ $ Liabilities and stockholders’ equity: Current liabilities: Accounts payable and accrued expenses $ $ Current portion of loan payable 51 49 Other current liabilities Deferred revenue Total current liabilities Loan payable, less current portion Other long-term liabilities Total liabilities $ $ Commitments and contingencies Stockholders' equity: Preferred stock, $0.001 par value, authorized 1,000,000 shares, no shares issued and outstanding Common stock, $0.001 par value, authorized 300,000,000 shares, issued and outstanding 149,417,062 shares as of December 31, 2011 and authorized 300,000,000 shares, issued and outstanding 134,941,797 shares as of June 30, 2011 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements (Unaudited) 3 Function(x) Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, Amounts in Thousands, Except Share and Per Share Data) Six Months Ended Six Months Ended December 31, 2011 December 31, 2010 Revenues $ $ Operating Expenses: General and administrative ) (2 ) Operating loss ) (2 ) Other income: Interest income, net 95 Total other income 95 Net loss before income taxes ) (2
